Opinion filed May 19, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-22-00088-CR
                                  __________

              LAFETTE LATRELLE BATTEE, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 104th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 21290-B


                      MEMORANDUM OPINION
      Appellant, Lafette Latrelle Battee, has filed a pro se notice of appeal from the
trial court’s order denying Appellant’s motion for a speedy revocation hearing. We
dismiss the appeal.
      When this appeal was docketed, the clerk of this court wrote Appellant and
informed him that it did not appear that the trial court had entered a final, appealable
order. We requested that Appellant respond by May 2, 2022, and show grounds to
continue this appeal. Appellant has not filed a response.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). An appeal from
an order denying a motion for speedy trial is not a final, appealable order, and “a
defendant may not take an interlocutory appeal from a pretrial order denying a
motion to dismiss because of an alleged violation of his right to a speedy trial.” Ex
parte Delbert, 582 S.W.2d 145, 146 (Tex. Crim. App. 1979).
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                    PER CURIAM


May 19, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2